            Case 2:19-cr-00414-JS Document 56 Filed 05/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :           CRIMINAL ACTION
                                               :
    v.                                         :           No. 19-414-1
                                               :
 IMAD DAWARA                                   :

                                          ORDER

         AND NOW, this 12th day of May, 2020, upon consideration of Defendant Imad Dawara’s

Motion for Bail and Supplemental Motions for Bail, the Government’s opposition, and following

a May 4, 2020, video conference hearing on the Motions, and for the reasons stated in the

accompanying Memorandum, it is ORDERED the Motions (Documents 40, 44, 45, 49, and 51)

are DENIED without prejudice to reassert should circumstances change.

         It is further ORDERED:

   1. Dawara’s Motion to Impound the Motion for Bail (Document 46) and the Government’s

         Motion to Impound (Document 53) are GRANTED.

   2. The Clerk of Court is DIRECTED to place the following documents UNDER SEAL:

            a. Dawara’s Second Motion for Bail (Document 45); and

            b. The Government’s Exhibit A (Document 52).


                                               BY THE COURT:


                                                /s/ Juan R. Sánchez
                                               Juan R. Sánchez, C.J.
